DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, and 6 have been amended.  Claim 4 has been cancelled.  Claims 1-3 and 5-7 are pending and examined below.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20050246063 A1 discloses a robot, the robot analyzing phrase and action of the partner to detect a recognized behavior of the partner and analyzing a state of audience listening to utterances from the partner and the robot to detect a recognized state of the audience. A scenario describing the dialogue is stored in entries of a memory. The memory is successively referenced entry by entry and a check is made for a match between an utterance by the partner or the robot to a reaction from the audience. Responsive to a currently detected audience state, a corresponding robot behavior is determined. Preferably, possible partner's behaviors and expected audience states are mapped in a database to specified robot behaviors. The database is searched for a specified robot behavior corresponding to a currently sensed partner behavior or a currently sensed audience state.
As per independent claims 1 and 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a detecting step of detecting an output target toward which the robot outputs the audio; an utterance content selecting step of selecting utterance content of the robot from among a plurality of utterances which are associated with particular kinds of feelings; a movement control step of controlling any one or more movable parts to move based on a kind of feeling which is associated with the utterance content which has been selected in the utterance content selecting step, the any one or more movable parts being included in said movable part; and an audio control step of controlling the robot to output the utterance content as the audio after movement of the any one or more movable parts has been started by movement control in the movement control step, in a case where the output target which has been detected in the detecting step is a user, the utterance content being selected from among the plurality of utterances in the utterance content selecting step and, in a case where the output target which has been detected in the detecting step is not the user, selection of the utterance content being not carried out in the utterance content selecting step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664